                Case 15-23309-JAD                 Doc        Filed 02/06/20 Entered 02/06/20 11:18:30                                        Desc Main
                                                             Document      Page 1 of 5
Fill in this information to identify the case:

Debtor 1               PETER M. KRANACK

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the WESTERN                               District of   PENNSYLVANIA
                                                                                            (State)

Case number           15-23309-JAD


Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                           12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement
to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

     Name of creditor: U.S. Bank Trust National Association, as                            Court claim no. (if known):          3-2
     trustee for CVF III Mortgage Loan Trust II
                                                                                           Date of payment change:
                                                                                           Must be at least 21 days after date of
                                                                                           this notice
                                                                                                                                                03/01/2020

 Last four digits of any number you
 use to identify the debtor’s account: XXXXXX6412                                          New total payment:
                                                                                           Principal, interest, and escrow, if any                $836.60

Part 1:         Escrow Account Payment Adjustment

1.     Will there be a change in the debtor’s escrow account payment?
       [ ] No

       [X] Yes.Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law.Describe the basis
              for the change. If a statement is not attached, explain why:                                                                                   _

           Current escrow payment:             $420.50                                                New escrow payment:             $438.70


Part 2:         Mortgage Payment Adjustment

2.     Will the debtor’s principal and interest payment change based on an adjustment to the interest rate in the debtor’s
       variable-rate note?
       [X] No
       [ ] Yes Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not attached,
             explain why:                                              _

              Current interest rate:                       %                                          New interest rate:                      %

              Current principal and interest payment:          $                                      New principal and interest payment:         $

Part 3:         Other Payment Change
3. Will     there be a change in the debtor’s mortgage payment for a reason not listed above?
        [X] No
        [ ] Yes. Attach a copy of any documents describing the basis for the change, such as repayment plan or loan modification agreement.
              (Court approval may be required before the payment change can take effect.)


           Reason for change:


           Current mortgage payment:               $                                                  New mortgage payment:              $




Official Form 410S1                                Notice of Mortgage Payment Change                                                         page 1
             Case 15-23309-JAD                  Doc      Filed 02/06/20 Entered 02/06/20 11:18:30                         Desc Main
                                                         Document      Page 2 of 5
 Debtor 1             PETER M. KRANACK                                                 Case number (if known) 15-23309-JAD
                      First Name Middle Name Last Name



Part 4:           Sign Here


The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone
number.


Check the appropriate box.


    [ ] I am the creditor.
    [X] I am the creditor’s authorized agent



I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my knowledge,
information, and reasonable belief.



X     /s/Kenia Molina                                                                      Date       2/6/2020
      Signature


Print:          Kenia                                                  Molina                 Title    Authorized Agent
                 First Name             Middle Name                    Last Name


 Company: McCalla Raymer Leibert Pierce, LLC




Address         1544 Old Alabama Road
                 Number     Street

                 Roswell                       GA                       30076
                 City                          State                    ZIP Code


Contact phone         954-332-9426                                                            Email      kenia.molina@mccalla.com




Official Form 410S1                              Notice of Mortgage Payment Change                                      page 2
  Case 15-23309-JAD              Doc      Filed 02/06/20 Entered 02/06/20 11:18:30                    Desc Main
                                          Document      Page 3 of 5
                                    UNITED STATES BANKRUPTCY COURT
                                    WESTERN DISTRICT OF PENNSYLVANIA
                                          PITTSBURGH DIVISION


                                                               Bankruptcy Case No.:      15-23309-JAD
  In Re:                                                       Chapter:                  13

                                                               Judge:                    Jeffery A. Deller

      PETER M. KRANACK




                                           CERTIFICATE OF SERVICE

            I, Kenia Molina, of McCalla Raymer Leibert Pierce, LLC, 1544 Old Alabama Road, Roswell, GA 30076,
 certify:

            That I am, and at all times hereinafter mentioned, was more than 18 years of age;

          That on the date below, I caused to be served a copy of the within NOTICE OF MORTGAGE
 PAYMENT CHANGE filed in this bankruptcy matter on the following parties at the addresses shown, by
 regular United States Mail, with proper postage affixed, unless another manner of service is expressly
 indicated:

 PETER M. KRANACK
 117 5TH AVENUE
 WEST MIFFLIN, PA 15122


 ROBERT S SHREVE
 AKMAN & ASSOCIATES PC                                                                    (Served Via ECF Notification)
 345 SOUTHPOINTE BOULEVARD, SUITE 100
 CANONSBURG, PA 15317


 RONDA J WINNECOUR                                                                        (Served Via ECF Notification)
 SUITE 3250 USX TOWER, 600 GRANT STREET
 PITTSBURGH, PA 15219


 OFFICE OF THE UNITED STATES TRUSTEE
 LIBERTY CENTER                                                                           (Served Via ECF Notification)
 1001 LIBERTY AVENUE SUITE 970
 PITTSBURGH, PA 15222




            I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.


Executed on:    February 06, 2020         By:     /s/Kenia Molina
                                                  Kenia Molina
                                                   Authorized Agent
Case 15-23309-JAD   Doc   Filed 02/06/20 Entered 02/06/20 11:18:30   Desc Main
                          Document      Page 4 of 5
                                      ESCROW ACCOUNT DISCLOSURE STATEMENT
        Case 15-23309-JAD         Doc        Filed 02/06/20 Entered 02/06/20 11:18:30              Desc Main
Loan Number:                                 Document ACCOUNT HISTORY
                                                           Page  5 of 5                                   Date: 12/26/2019

This is a statement of actual activity in your escrow account from 04/01/2019 through 02/29/2020. This section provides
last year's projections and compares it with actual activity.
An asterisk (*) indicates a difference from a previous estimate either in the date or amount and may be caused by any of
the following:
• The actual amount of insurance or taxes paid since your last Escrow Analysis Statement was higher or lower than
     anticipated
• Additional funds were applied to your escrow account
• The time elapsed between payments to escrow and disbursement from escrow was shorter or longer than anticipated
     on your last Escrow Analysis Statement.

                     PAYMENTS                       DISBURSEMENTS                                     ESCROW BALANCE
MONTH          PROJECTED      ACTUAL            PROJECTED       ACTUAL           DESCRIPTION       PROJECTED      ACTUAL

                                                                               BEGINNING BALANCE     1,547.57      -4,979.24
04/19             277.80        274.69 *           570.68        643.11        VILL / BORO           1,254.69      -5,347.66
05/19             277.80        549.38                                                               1,532.49      -4,798.28
06/19             277.80                                                                             1,810.29      -4,798.28
07/19             277.80        274.69                                                               2,088.09      -4,523.59
08/19             277.80        274.69 *          1,810.29      1,774.08       SCHOOL                  555.60 <    -6,022.98 <
09/19             277.80                                                                               833.40      -6,022.98
10/19             277.80        841.00                                                               1,111.20      -5,181.98
11/19             277.80        420.50 *                         664.47        HOMEOWNERS I          1,389.00      -5,425.95
12/19             277.80      2,523.00   E                                 E                         1,666.80      -2,902.95
01/20             277.80        420.50 * E         610.00                  E   HOMEOWNERS I          1,334.60      -2,482.45
02/20             277.80        420.50   E                                 E                         1,612.40      -2,061.95

TOTAL           $3,333.60    $5,998.95           $3,333.53    $3,081.66
